Citation Nr: 0527844	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-15 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	[redacted], Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to April 
1946.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
- which denied, among others, the veteran's claim for a 
total disability rating based on individual unemployability 
(TDIU).  

The Board remanded this case to the RO in June 2004 to 
clarify the veteran's representation and for further 
development of the evidence.  The Board again remanded the 
case in May 2005 because it appeared the veteran wanted a 
hearing at the RO before a Veterans Law Judge (VLJ) of the 
Board.  But the veteran subsequently clarified in June 2005 
that his hearing request concerned another matter altogether, 
which since has been resolved to his satisfaction, so he 
asked the Board to proceed with the adjudication of his 
appeal - including considering a statement from his 
physician, Brian T. Trezak, M.D.

The veteran's son-in-law, a private attorney, is representing 
him in this appeal.  And when recently contacted by the 
Board, the attorney submitted an additional statement in the 
support of the claim in August 2005.  The veteran also 
personally submitted another statement in August 2005.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
ulcerative colitis - rated 30 percent disabling; bilateral 
hearing loss - also rated 30 percent disabling; tinnitus - 
rated 10 percent disabling; and residuals of a fracture of 
the distal portion of the left radius and hemorrhoidal tags 
- both rated as 0 percent disabling (i.e., noncompensable).  
The combined rating for these conditions is 60 percent.

2.  Because of the severity of his service-connected 
disabilities, the veteran is precluded from securing and 
maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 
4.25 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), it was 
held that, even if there was an error in the timing of the 
VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  Here, since the Board is 
granting the claim for a TDIU there can be no possible 
prejudice to the appellant in going ahead and adjudicating 
this claim because, even if there has not been compliance 
with the VCAA (either insofar as the timing or even content 
of the VCAA notice), this is merely inconsequential and, 
therefore, no more than harmless error.  See, too, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).



Entitlement to a TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies) - 
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."



Also, in Faust v. West, 13 Vet. App. 342 (2000), the United 
States Court of Appeals for Veterans Claims (Court) defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income...."

Other factors to be considered in determining whether a 
veteran is unemployable are his level of education, his 
employment history, and his vocational attainment.  See Hyder 
v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).

The veteran's service-connected disabilities are ulcerative 
colitis - rated 30 percent disabling; bilateral hearing loss 
- also rated 30 percent disabling; tinnitus - rated 10 
percent disabling; and residuals of a fracture of the distal 
portion of the left radius and hemorrhoidal tags - both 
rated as 0 percent disabling (i.e., noncompensable).  The 
combined rating for these conditions is 60 percent.

38 C.F.R. § 4.16(a)(2) provides that, for the purpose of one 
60 percent disability rating, or one 40 percent disability in 
combination, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  
Also, 38 C.F.R. § 4.16(a)(3) provides that for the same 
purposes disabilities affecting a single body system, e.g., 
orthopedic, will be considered as one disability, and 
38 C.F.R. § 4.16(a)(4) provides that for the same purposes 
multiple injuries incurred in action will be considered as 
one disability.

The combined rating - considering the service-connected 
disabilities in the aggregate, is determined according to 
38 C.F.R. § 4.25 (2004).  And the application of the combined 
ratings table is mandatory.  38 U.S.C.A. § 1157 (West 2002).  



As is apparent, the veteran does not have a single disability 
rating of 60 percent.  But his service-connected hearing 
loss, at 30 percent, and his tinnitus, at 10 percent, combine 
to 37 percent - which, in turn, is rounded up to 40 percent.  
38 C.F.R. § 4.25(a).  And since according to § 4.16(a)(2) 
these conditions have common etiology - meaning they were 
caused by the same incident in service (namely, acoustic and 
barometric trauma), together they are sufficient to meet the 
threshold minimum 40 percent requirement of § 4.16(a).  But 
the veteran still does not have sufficient additional 
disability to bring his combined rating to at least 70 
percent; the 30 percent for his ulcerative colitis, plus the 
30 percent for his hearing loss, plus the 10 percent for his 
tinnitus combines to 56 percent - which, in turn, is rounded 
up to 60 percent.  38 C.F.R. § 4.25(a).  So he still falls 
just shy of the 70 percent total rating threshold.

If, however, all three of the compensably rated disabilities 
were incurred in combat, under 38 C.F.R. § 4.16(a)(4) this, 
too, would permit considering all of them as one disability.  
And since they combine to 60 percent, this, in turn, would 
allow the veteran to meet the threshold minimum requirement 
of a single 60 percent rating under 38 C.F.R. § 4.16(a) - 
but, alone, would not establish his entitlement to a TDIU.  

As to whether the compensable service-connected disabilities 
were all incurred in combat, the Board notes, initially, that 
a June 1996 administrative decision found that all procedures 
had been followed and that all efforts to obtain the needed 
service medical records (SMRs) had been exhausted, but these 
records were unobtainable and further efforts to obtain them 
would be futile.  

A July 1997 rating decision noted the veteran had been 
treated for otitis externa in March and April 1944.  He said 
his military occupational specialty (MOS) as a dive bomber 
resulted in barometric trauma as well as acoustic trauma that 
caused his hearing loss.  After a VA audiology examination in 
May 1997, his hearing loss in the right ear was said to be 
consistent with both aging and possibly acoustic trauma in 
the manner alleged.



A December 1998 RO decision granted service connection for 
bilateral hearing loss and tinnitus.  It was reported that an 
October 1998 VA examiner had determined the veteran's hearing 
loss, although initially noted some 50 years after service, 
was nonetheless due to his experiences in World War II - as 
was his tinnitus.

Note also that, in November 1996, Dr. Gwozdz had indicated 
the veteran's chronic ulcerative colitis began around the 
time he was a dive bomber and that, absent a positive family 
history of this condition, there was reason to suspect the 
physical and emotional stress of this MOS contributed 
significantly to the development of this disease.  Plus, a VA 
gastrointestinal examiner reached a similar conclusion 
after evaluating the veteran in May 2000.

So resolving all reasonable doubt in the veteran's favor, and 
keeping in mind that his SMRs are missing from the file and 
in all likelihood cannot be obtained, the Board finds that 
his chronic ulcerative colitis, hearing loss, and tinnitus 
were all incurred in combat.  When a veteran's SMRs are 
unavailable through no fault of his, VA's duty to assist, the 
duty to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  See Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  Consequently, the veteran meets the requirement of 
one disability rated at 60 percent under 38 C.F.R. 
§ 4.16(a)(4).

There remains the question of whether the veteran is 
unemployable due to his service-connected disabilities.  
Concerning this, records show he also has disability from 
coronary artery and peripheral vascular disease, as indicated 
by Dr. Slota in April 2004, and these conditions are not 
service connected and, therefore, cannot be used as grounds 
for obtaining a TDIU because they are unrelated to his 
service in the military.  But irrespective of this, if his 
service-connected disabilities, alone, still preclude 
obtaining and retaining substantially gainful employment, 
then a TDIU is warranted.



According to other information in the file, the veteran at 
one time ran his own computer business.  So, being self-
employed provided him with certain advantages not available 
to most - including insofar as making special accommodations 
for his work schedule, specific hours, etc.  And as a 
fortunate consequence, any impairment from his service-
connected disabilities, in turn, might well not reflect the 
average impairment in his true earning capacity.  In an 
August 2002 statement he said the primary reason for not 
continuing to operate his business was rectal leakage from 
his ulcerative colitis and due to the problems with his 
hearing.

In his application for a TDIU, VA Form 21-8940, the veteran 
reported having worked in the computer department of a store 
40 hours weekly in 1997 and 1998, having been self-employed 
from 1998 to 2001 - working 30 hours a week, and having last 
worked full time in August 2001.

During a VA gastrointestinal examination in September 2002 it 
was noted the veteran had undergone a total colectomy in 1969 
with re-anastomosis, but that he had never had a colostomy.  
With respect to his fracture of the distal left radius, he 
was right handed, so the fracture residuals were not a 
problem for him.  After reviewing his claims file and 
conducting an objective physical evaluation, it was opined 
that the only activity limitation from his fracture, 
hemorrhoidal tags, and ulcerative colitis was that he needed 
to be able to use a rest room frequently for bowel movements.  
But this, according to that VA examiner, would not prevent 
the veteran from obtaining and retaining gainful employment.  

On VA audiometric testing in September 2002 the veteran's 
hearing loss ranged from mild to moderately severe in the 
right ear and from mild to profound in the left ear.  

In March 2003 Dr. Trezak reported that due to frequent and 
sudden bowel movements, as often as every half hour, the 
veteran was not able to be gainfully employed.  He wore adult 
undergarments to protect himself from accidents.  



Pursuant to the Board's June 2004 remand, a VA Social and 
Industrial Survey was conducted in September 2004.  It was 
concluded the veteran's industrial impairment was severe and 
that he probably would have a difficult time finding an 
employer who would be willing to accommodate his need to 
leave the work assignment for frequent bathroom breaks.  He 
also would find his hearing loss a barrier to some tasks, 
which require telephone use, as he is not always able to 
adjust the hearing aid to avoid distortion.  

To his credit, the veteran has readily acknowledged that his 
advanced age has contributed to his unemployability - 
bearing in mind he is a World War II veteran, so about 81 
years old now.  However, 38 C.F.R. § 4.19 provides that 
"unemployability, in service-connected claims, associated 
with advancing age or intercurrent disability, may not be 
used as a basis for a total disability rating."  So his age 
is not a factor in this determination.

That said, it is also quite apparent from the relevant 
evidence of record that both service-connected and 
nonservice-connected disabilities significantly affect 
the veteran's ability to work in a job commensurate with his 
level of education and experience, etc.  But the statements 
from the various VA physicians, and particularly the results 
of the VA social and industrial survey and the statement from 
the private physician, Dr. Trezak, indicate it is at least as 
likely as not the veteran is unemployable due to the severity 
of his service-connected disabilities (the ulcerative 
colitis, especially, and to a lesser extent the hearing loss 
and tinnitus).  And this is true irrespective of the other 
conditions that are not service connected.  So his 
unemployability is mutually exclusive of these 
additional disorders.  And certainly when resolving all 
reasonable doubt concerning this in his favor, he therefore 
is entitled to a TDIU.  See 38 C.F.R. §§ 3.102, 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


